Citation Nr: 0943386	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  00-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to an initial compensable rating prior to 
December 9, 2003, and an initial rating in excess of 
10 percent thereafter, for patellofemoral pain syndrome of 
the right knee.

4.  Entitlement to an initial compensable rating prior to 
December 9, 2003, and an initial rating in excess of 
10 percent thereafter, for patellofemoral pain syndrome of 
the left knee.

5.  Entitlement to an initial compensable rating for right 
heel plantar fasciitis with Achilles bursitis.

6.  Entitlement to an initial compensable rating for status-
post open reduction internal fixation (ORIF) of right distal 
fibula fracture with residual scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1993 to November 
1999 and from January 2003 to November 2003 in support of 
Operation Iraqi Freedom.  The Veteran also had additional 
active duty for training (ACDUTRA).  He was awarded the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, which granted, in pertinent 
part, the Veteran's claims of service connection for 
patellofemoral pain syndrome of the right knee, 
patellofemoral pain syndrome of the left knee, right heel 
plantar fasciitis with Achilles bursitis, and for status-post 
open reduction internal fixation (ORIF) of right distal 
fibular fracture with residual scar.  The RO assigned 
noncompensable ratings to each of these service-connected 
disabilities effective November 16, 1999.  The RO also denied 
the Veteran's claims of service connection for a lumbosacral 
spine disability and for a left shoulder disability.  The 
Veteran disagreed with this decision in April 2000.  He 
perfected a timely appeal in September 2000.  

The Veteran currently resides within the jurisdiction of the 
RO in Los Angeles, California.  That facility retains 
jurisdiction over this appeal.

In November 2003, the Board denied all of the Veteran's 
claims on the basis that he had failed to report for VA 
examinations.  VA subsequently was informed that the Veteran 
had been deployed to Iraq in support of Operation Iraqi 
Freedom at the time of his VA examinations.  Accordingly, in 
December 2006, the Board vacated its November 2003 decision.  
Separately, the Board also remanded the Veteran's appeal in 
December 2006 to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  No current lumbosacral spine disability has been 
attributed to active service by the competent evidence of 
record.

3.  The competent evidence does not demonstrate that the 
Veteran's current left shoulder disability is related to 
active service.

4.  Prior to December 9, 2003, the Veteran's service-
connected patellofemoral pain syndrome in each knee was 
essentially asymptomatic.

5.  Effective December 9, 2003, the Veteran's service-
connected patellofemoral pain syndrome in each knee is 
manifested by, at worst, slight subluxation.

6.  The Veteran's service-connected right heel plantar 
fasciitis with Achilles bursitis is essentially asymptomatic.

7.  The Veteran's service-connected status-post ORIF of right 
distal fibula fracture with residual scar is essentially 
asymptomatic.




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  A left shoulder disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The criteria for an initial compensable rating prior to 
December 9, 2003, and an initial rating in excess of 
10 percent thereafter, for patellofemoral pain syndrome of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5257-5260 (2009).

4.  The criteria for an initial compensable rating prior to 
December 9, 2003, and an initial rating in excess of 
10 percent thereafter, for patellofemoral pain syndrome of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
DC 5257-5260 (2009).

5.  The criteria for an initial compensable rating for right 
heel plantar fasciitis with Achilles bursitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, DC 5299-5019 (2009).

6.  The criteria for an initial compensable rating for 
status-post ORIF of right distal fibula fracture with 
residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
DC 5299-5262 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In letters issued to the Veteran in July 2002, June 2006, 
January 2007, and January 2008, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
June 2006 and January 2007 VCAA notice letters also notified 
the Veteran of the Dingess requirements.  

The Veteran's higher initial rating claims for right and left 
disability, a right heel disability, and status-post ORIF of 
right distal fibula fracture are "downstream" elements of 
the RO's grant of service connection for these disabilities 
in the currently appealed rating decision issued in December 
1999.  For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In any event, as noted above, in July 2002, June 2006, 
January 2007, and January 2008, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete these claims, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the RO could not 
have provided the Veteran with pre-adjudication VCAA notice 
because the currently appealed December 1999 rating decision 
was issued prior to the VCAA's enactment.

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Court's decision in Vazquez-Flores, finding that 
VA is not required to tailor § 5103(a) notice to individual 
Veterans or to notify them that they may present evidence 
showing the effect that worsening of a service-connected 
disability has on their employment and daily life for proper 
claims adjudication.  For an increased rating claim, section 
§ 5103(a) now requires that the Secretary notify claimants 
generally that, to substantiate a claim, they must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, No. 2008-
7150 (Fed. Cir. Sept. 4, 2009) (holding that notice specific 
to individual Veterans is no longer required in increased 
compensation claims).  The appeal for higher initial ratings 
for right and left knee disability, right heel plantar 
fasciitis, and status-post ORIF of right distal fibula 
fracture originates, however, from the grant of service 
connection for these disabilities.  Consequently, Vazquez-
Flores is inapplicable.  

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating all of the Veteran's claims in a February 
2009 supplemental statement of the case, which followed the 
issuance of complete notice on all issues.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification 
defect).  

The Veteran's service representative has contended that it 
was error for the RO not to request the Veteran's service 
personnel records and adjudicate his service connection 
claims for lumbosacral spine and left shoulder disabilities 
by applying the presumptions normally available for combat 
Veterans in 38 U.S.C.A. § 1154(b).  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  As will be explained below 
in greater detail, because the Veteran does not contend that 
he incurred lumbosacral spine and left shoulder disabilities 
during active combat service, the presumptions normally 
available for combat Veterans are not applicable.  And 
because neither the Veteran nor his service representative 
has identified any other error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 
129 S. Ct. 1696,  2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has obtained the Veteran's 
service treatment records and post-service VA and private 
medical records.  Regarding any duty to provide an 
examination and/or seek a medical opinion, the Board notes 
that in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The evidence of record includes VA medical records, including 
VA examination reports dated in May and September 2007.  
After review of these examination reports, the Board finds 
that they provide competent, non-speculative evidence 
regarding the current nature and severity of the Veteran's 
service-connected right and left knee disabilities, right 
heel plantar fasciitis, and status-post ORIF of right distal 
fibula fracture.  These examination reports also provide 
competent, non-speculative evidence regarding the contended 
causal relationship between the Veteran's lumbosacral spine 
and left shoulder disabilities and active service.  Thus, 
there is no duty to provide another examination.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background & Analysis

Service Connection

The Veteran contends that he incurred lumbosacral spine and 
left shoulder disabilities during his first period of active 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

In the case of any Veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's available service treatment records show that, 
at his enlistment physical examination in July 1992 prior to 
his first period of active service, clinical evaluation was 
normal except for scars on the left shoulder.  The Veteran 
denied all relevant medical history.

On periodic physical examination in February 1998, clinical 
evaluation was normal except for tattoos on the left 
shoulder.    

On outpatient treatment in June 1999, the Veteran reported a 
six-year history of intermittent low back pain which occurred 
with strenuous activity such as running, hiking, and 
lifting).  He stated that his low back pain resolved with 
rest.  He also stated that his low back pain was located in 
the lumbar/sacral area and paraspinous muscles.  He denied 
any radiation or bowel or bladder dysfunction.  Objective 
examination of the back showed no deformity, flexion from 0 
to 100 degrees without pain, no tenderness to palpation, 
negative straight leg raising, full strength and reflexes, 
and normal sensation.  The assessment was mechanical low back 
pain with no pain or spasm at that time.

At his separation physical examination in October 1999 at the 
end of his first period of active service, the Veteran 
reported that his in-service history included low back pain.  
All of these complaints were not considered disabling.  
Clinical evaluation showed a normal spine and upper 
extremities.  

On VA examination in October 1999, it was noted that the 
Veteran was due to be released from active duty in November 
1999.  The Veteran's complaints included left shoulder pain, 
weakness, stiffness, recurrent subluxation, swelling, 
inflammation, instability, fatigue, and lack of endurance.  
The Veteran stated that he first had experienced left 
shoulder pain in 1996.  He also complained of chronic low 
back pain.  He stated that he experienced constant 
lumbosacral spine weakness, stiffness, fatigue, and lack of 
endurance.  He also stated that his low back pain began in 
August 1993 while he was lifting heavy objects.  Physical 
examination of the left shoulder showed no heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness.  There was a full range of left shoulder motion.  
Physical examination of the lumbosacral spine showed normal 
posture without loss of lumbar lordosis, and no kyphosis or 
scoliosis.  There was no painful motion, muscle spasm, 
weakness, or tenderness.  X-rays of the lumbosacral spine and 
left shoulder were normal.  The VA examiner stated that there 
was no evidence of left shoulder impairment.  The diagnoses 
included lumbosacral spine strain, resolved, and status-post 
left shoulder rotator cuff strain, resolved.

The post-service medical evidence shows that, on VA 
outpatient treatment in August 2006, the Veteran complained 
of left shoulder pain which had lasted for 6 months, 
especially in certain positions.  He also reported a cracking 
sound in his left shoulder.  He stated that he was "doing 
well" and noted that he participated in light jogging and 
was active at work as a VA police officer.  Objective 
examination showed a full range of motion in the left 
shoulder with crepitus and mild tenderness to palpation.  The 
assessment included left shoulder pain, likely bursitis 
versus tendonitis.

On VA joints examination in May 2007, the Veteran's 
complaints included left shoulder pain.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and post-service VA treatment records.  The 
Veteran stated that he had developed left shoulder pain 
during active service while carrying mortar equipment and 
ammunition boxes.  He did not use any assistive aids for 
walking.  The Veteran reported left shoulder instability, 
pain, stiffness, and weakness.  He also reported severe 
flare-ups of left shoulder pain.  Physical examination showed 
a full range of left shoulder motion.  X-rays of the left 
shoulder showed no fractures.  A magnetic resonance imaging 
(MRI) scan of the left shoulder showed no rotator cuff tear 
and a moderate osteoarthritis with narrowing of the joint 
space.  The VA examiner opined that it was not likely that 
any left shoulder disability which might be present began 
during active service or was linked causally to any incident 
of service, to include trauma.  This examiner stated that 
there was no information in the Veteran's service treatment 
records or other medical records that he was evaluated or 
treated for left shoulder pain during service or within the 
first post-service year.  This examiner also noted that the 
Veteran had reported only a 6-month history of left shoulder 
pain when seen in August 2006 and had not indicated that he 
had injured his left shoulder during active service or had 
experienced left shoulder pain since service.  The diagnoses 
included tendinosis in the supraspinatus tendon, moderate 
osteoarthritis, and subchondral cyst formation in the greater 
tuberosity of the left shoulder.

On VA spine examination in May 2007, the Veteran complained 
of low back pain.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records and 
post-service VA treatment records.  The Veteran stated that 
he first had experienced low back pain during basic training 
and it worsened as a result of his duties as a mortar man.  
He denied any specific trauma or injury to the low back.  The 
Veteran reported low back fatigue, stiffness, weakness, and 
spasms.  He also reported flare-ups of low back pain four 
times a week lasting up to 2 hours at a time.  

Physical examination in May 2007 showed tenderness to 
palpation in the left thoracic sacrospinalis muscle, normal 
posture and head position, normal symmetry, and no abnormal 
spinal curvature.  There was no thoracolumbar spine 
ankylosis.  The Veteran had a normal lumbosacral spine range 
of motion.  X-rays of the lumbosacral spine showed no 
evidence of definitive abnormalities.  The diagnosis was 
lumbago with no pain on full range of motion and after 
repetitive flexion/extension, no weakened movements, excess 
fatigability, or incoordination.

In an August 2007 addendum to the May 2007 VA spine 
examination, the VA examiner stated that he had reviewed the 
claims file again.  The VA examiner stated that the Veteran's 
lumbar spine was completely normal with no loss of function 
or motion due to pain after repetitive flexion/extension.  He 
noted that there were no weakened movements, excess 
fatigability, or incoordination.  The examiner concluded that 
there was no discernable low back disability.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
lumbosacral spine disability.  The medical evidence indicates 
that, although the Veteran was treated for a lumbosacral 
spine disability during active service, he does not 
experience any current lumbosacral spine disability which 
could be attributed to active service.  The Veteran's 
treatment records from his first period of active service 
show that he was diagnosed as having mechanical low back pain 
in June 1999.  Although he complained of low back pain at his 
separation physical examination in October 1999 at the end of 
his first period of active service, his spine was normal 
clinically.  Thus, the evidence indicates that any in-service 
low back complaints represented an acute and transitory 
condition that resolved prior to separation without chronic 
residuals.

The post-service medical evidence shows that, on VA 
examination later in October 1999 just prior to his 
separation from active service, the Veteran had normal 
posture without loss of lumbar lordosis and no kyphosis or 
scoliosis.  There was no painful motion, muscle spasm, 
weakness, or tenderness in the lumbosacral spine.  X-rays 
were normal.  The diagnoses included lumbosacral spine strain 
which had resolved.  

On VA spine examination in May 2007, the Veteran stated that 
he first had experienced low back pain during basic training 
and it worsened as a result of his duties as a mortar man.  
He denied any specific trauma or injury to the low back.  The 
Veteran reported experiencing low back fatigue, stiffness, 
weakness, and spasms.  He also reported experiencing flare-
ups of low back pain four times a week lasting up to 2 hours 
at a time.  

Physical examination in May 2007 showed tenderness to 
palpation in the left thoracic sacrospinalis muscle, normal 
posture and head position, normal symmetry, and no abnormal 
spinal curvature.  There was no thoracolumbar spine 
ankylosis.  The Veteran had a normal lumbosacral spine range 
of motion.  X-rays showed no evidence of definitive 
abnormalities.  The diagnosis was lumbago with no pain on 
full range of motion and after repetitive flexion/extension, 
no weakened movements, excess fatigability, or 
incoordination.  In an August 2007 addendum, the VA examiner 
stated that the Veteran's lumbar spine was completely normal 
with no loss of function or motion due to pain after 
repetitive flexion/extension.  He noted that there were no 
weakened movements, excess fatigability, or incoordination.  
This examiner concluded that the Veteran had no discernable 
low back disability.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current 
lumbosacral spine disability which could be attributed to 
active service, the Board finds that service connection for a 
lumbosacral spine disability is not warranted.  Moreover, in 
reaching this conclusion, the Board is mindful of McLain v. 
Nicholson, 21 Vet. App. 319 (2007), in which the Court held 
that the requirement that a claimant have a current 
disability before service connection may be awarded for that 
disability is also satisfied when a claimant has a disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of that claim, even if no disability 
is present at the time of the claim's adjudication.  However, 
to the extent that the post-service evidence shows "current 
disability" per McLain, the Board finds more probative the 
VA examiner's August 2007 addendum, which essentially 
recharacterizes earlier diagnoses as generic descriptions of 
his reported symptoms rather than true diagnoses based on 
objective medical findings.  

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of entitlement to service 
connection for a left shoulder disability.  Despite the 
Veteran's assertions to the contrary, there is no evidence 
that he was treated for a left shoulder disability at any 
time during his first period of active service or within the 
first post-service year.  It appears instead that he first 
was treated for a left shoulder disability on VA outpatient 
treatment in August 2006, almost 7 years after the end of his 
first period of active service in October 1999 and almost 
4 years after his tour of duty in support of Operation Iraqi 
Freedom had ended in November 2003.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The Veteran only reported a 6-month history of left shoulder 
pain when seen in August 2006 and did not indicate at that 
time that he had injured his left shoulder during active 
service or had experienced left shoulder pain since service 
(as the VA examiner noted on VA joints examination in May 
2007).  The Veteran stated in August 2006 that he was "doing 
well."  He reported that he participated in light jogging 
and was active at work as a VA police officer.  Objective 
examination showed a full range of motion in the left 
shoulder with crepitus and mild tenderness to palpation.  The 
assessment included left shoulder pain, likely bursitis 
versus tendonitis.

On VA joints examination in May 2007, the Veteran's 
complaints included left shoulder pain.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and post-service VA treatment records.  The 
Veteran stated that he had developed left shoulder pain 
during active service while carrying mortar equipment and 
ammunition boxes.  He did not use any assistive aids for 
walking.  The Veteran reported left shoulder instability, 
pain, stiffness, and weakness.  He also reported severe 
flare-ups of left shoulder pain.  Physical examination showed 
a full range of left shoulder motion.  X-rays of the left 
shoulder showed no fractures.  An MRI scan of the left 
shoulder showed no rotator cuff tear and moderate 
osteoarthritis with narrowing of the joint space.  The VA 
examiner opined that it was not likely that any left shoulder 
disability which might be present began during active service 
or was linked causally to any incident of service, to include 
trauma.  This examiner stated that there was no information 
in the Veteran's service treatment records or other medical 
records that he was evaluated or treated for left shoulder 
pain during service or within the first post-service year.  
The diagnoses included tendinosis in the supraspinatus 
tendon, moderate osteoarthritis, and subchondral cyst 
formation in the greater tuberosity of the left shoulder.  In 
summary, absent medical evidence, to include a nexus opinion, 
relating the Veteran's current left shoulder disability to 
active service, the Board finds that service connection for a 
left shoulder disability is not warranted.

The Veteran's service representative contended in an October 
2009 Brief that the Veteran had been awarded the Combat 
Action Ribbon and was entitled to consideration of the 
presumptions available for combat Veterans under 38 U.S.C.A. 
§ 1154(b).  See generally 38 U.S.C.A. § 1154(b) (West 2002).  
The Board acknowledges that the Veteran served in Operation 
Iraqi Freedom during his second period of active service 
between January and November 2003.  The Veteran has reported 
that he was deployed to Iraq between January and September 
2003.  Although it appears that the Veteran's service 
personnel records were not requested by the RO, the Veteran 
has contended throughout this appeal that his lumbosacral 
spine and left shoulder disabilities stem from his general 
duties as a mortar man during his first period of active 
service and not from any experience in combat in Iraq during 
his second period of active service.  The Board notes in this 
regard that the Veteran has reported consistently to his VA 
treating physicians that he first experienced lumbosacral 
spine and low back disabilities during basic training at the 
beginning of his first period of active service.  He also 
reported that these disabilities worsened as a result of his 
in-service duties as a mortar man during his first period of 
active service and not because he served in combat in Iraq.  
Accordingly, because the Veteran has not contended that he 
incurred lumbosacral spine or left shoulder disabilities 
during active combat service, and although it appears that he 
served in combat in Iraq in 2003, the presumption of service 
connection normally available for combat Veterans in 
38 U.S.C.A. § 1154(b) does not apply.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  In any event, even if 
applied, the presumption would only establish that an injury 
occurred based on his own statements.  However, the 
presumption would not automatically establish chronicity or 
current disability, and thus a grant of service connection 
would still be precluded, for the reasons discussed at length 
above.

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran has not shown, however, that 
he has the expertise required to diagnose lumbosacral spine 
or left shoulder disabilities.  Nor is the Veteran competent 
to offer an opinion regarding any causal relationship between 
these disabilities and active service. Again, there is no 
documentation of any injury or findings with respect to a 
left shoulder disability in service.  While the Veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the medical evidence of record.

Higher Initial Ratings

The Veteran contends that his service-connected 
patellofemoral pain syndrome in each knee, right heel plantar 
fasciitis with Achilles bursitis, and status-post ORIF of 
right distal fibula fracture with residual scar are more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected patellofemoral pain syndrome 
in the right knee currently is evaluated as zero percent 
disabling (non-compensable) effective November 16, 1999, and 
as 10 percent disabling effective December 9, 2003, by 
analogy to 38 C.F.R. § 4.71a, DC 5257-5260.  The Veteran's 
service-connected patellofemoral pain syndrome in the left 
knee currently is evaluated as zero percent disabling (non-
compensable) effective November 16, 1999, and as 10 percent 
disabling effective December 9, 2003, by analogy to 38 C.F.R. 
§ 4.71a, DC 5257-5260.  See 38 C.F.R. § 4.71a, DC 5257-5260 
(2009).  The Veteran's service-connected right heel plantar 
fasciitis with Achilles bursitis currently is evaluated as 
zero percent disabling effective November 16, 1999, by 
analogy to 38 C.F.R. § 4.71a, DC 5299-5019.  See 38 C.F.R. 
§ 4.71a, DC 5299-5019 (2009).  The Veteran's service-
connected status-post ORIF of right distal fibula fracture 
with residual scar currently is evaluated as zero percent 
disabling effective November 16, 1999, by analogy to 
38 C.F.R. § 4.71a, DC 5299-5262.  See 38 C.F.R. § 4.71a, 
DC 5299-5262 (2009).  All of the Veteran's ratings were 
discontinued effective January 6, 2003, and reinstated 
effective November 9, 2003, because he was on active duty 
during this time period.

The standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
DC 5260 (2009).

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, DC 5261 (2009).

Under DC 5257, recurrent subluxation or lateral instability, 
a 10 percent rating is assigned for slight knee impairment.  
A 20 percent rating is assigned for moderate knee impairment.  
A maximum 30 percent rating is assigned for severe knee 
impairment.  38 C.F.R. § 4.71a, DC 5257 (2009).

A 20 percent rating is assigned under DC 5258 for dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 
(2009).  A 10 percent rating is assigned under DC 5259 for 
symptomatic removal of the semilunar cartilage.  38 C.F.R. 
§ 4.71a, DC 5259 (2009).

Tibia and fibula impairment is addressed in DC 5262.  Under 
this DC, a 10 percent rating is assigned for malunion of the 
tibia and fibula with slight knee or ankle disability.  A 
20 percent rating is assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
rating is assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  A maximum 40 percent rating 
is assigned for nonunion of the tibia and fibula with loose 
motion and requiring a brace.  38 C.F.R. § 4.71a, DC 5262 
(2009).

A 10 percent rating is assigned under DC 5263 for genu 
recurvatum which is acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated.  
38 C.F.R. § 4.71a, DC 5263 (2009).

DC 5019 provides that bursitis will be rated based on the 
limitation of motion of the affected part as degenerative 
arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DC's 5003, 
5019 (2009).  Under DC 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When limitation of motion at the 
joint involved is noncompensable, a 10 percent rating is 
warranted for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under this diagnostic code. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned. A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 
(2009).

If a Veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Where 
a Veteran has a limitation of flexion and a limitation of 
extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  The evaluation, however, of the same manifestation 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2009).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of 
the knee involve different symptomatology and separate 
ratings specifically are allowed under the Rating Schedule 
with x-ray evidence of arthritis.  See VAOGCPREC Op. No. 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC 
Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2009).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2009).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

On VA examination in October 1999, the Veteran's complaints 
included bilateral knee pain since September 1993, bilateral 
foot and heel pain since November 1996, and continued right 
ankle symptoms since his in-service right ankle distal 
fibular fracture and ORIF.  Physical examination of the knees 
showed no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness.  There was 
slight laxity of the patellofemoral complexes but no 
tenderness. The knees had 140 degrees of flexion and zero 
degrees of extension which was not affected by pain, fatigue, 
weakness, or lack of endurance.  Physical examination of the 
ankles showed no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness.  The right ankle 
had 15 degrees of dorsiflexion and 45 degrees of plantar 
flexion which was not affected by pain, fatigue, weakness, or 
lack of endurance.  X-rays were normal.  The VA examiner 
noted that there was a surgical scar on the right side of the 
distal leg and ankle which was well-healed, non-tender, and 
did not cause any disfigurement or limitation of daily 
activities.  He also noted that there was no evidence of 
plantar fasciitis or Achilles bursitis at this examination.  
The diagnoses included status-post right ankle distal fibular 
fracture, status-post ORIF with placement and removal of 
hardware with residual reduction of range of motion and scar, 
bilateral patellofemoral pain syndrome in remission, right 
Achilles bursitis/right heel plantar fasciitis in remission.

The post-service medical evidence shows that, on VA 
outpatient treatment in April 2000, the Veteran complained of 
bilateral knee pain since 1993, as well as constant right 
ankle pain.  His in-service right ankle fracture was noted.  
Physical examination showed a full range of motion in the 
knees with crepitus but no swelling, a right ankle scar, 
right ankle dorsiflexion to 10 degrees actively and 
15 degrees passively, and right ankle plantar flexion to 
20 degrees actively and 35 degrees passively.  The assessment 
was post-traumatic osteoarthritis of the knees and right 
ankle.

VA x-rays of the right ankle and tibia and fibula in June 
2000 showed a few small corticated bone densities inferior to 
the medial malleolus probably on a congenital or old post-
traumatic basis and a healed fracture involving the distal 
fibula with the residual of previous orthopedic hardware in 
the area.

On private outpatient treatment in May 2002, the Veteran's 
complaints included right knee pain which had lasted for 
9 years.  X-rays were negative.  Objective examination showed 
a full range of motion in the right knee.  The assessment was 
chronic right knee pain.

On private orthopedic consult later in May 2002, the Veteran 
complained of right knee pain on both sides of the patella 
which had lasted for 9 years.  The Veteran reported that his 
right knee pain was 5/10 on a pain scale and some times 
required him to limp.  Physical examination showed a 
hypermobile patella, stable ligaments, flexion from 0 to 
130 degrees, tender medial patellar facet, and no joint line 
tenderness.  X-rays were within normal limits with a slight 
tilt.  The diagnosis was patellofemoral pain syndrome.

VA x-rays of the left knee in May 2002 showed no acute 
disease.

VA x-rays of the right tibia and fibula in June 2005 showed 
no obvious recent fracture or dislocation.

VA MRI of the right knee in August 2005 showed mild myxoid 
degeneration of the posterior horn of the medial meniscus 
without evidence of a frank tear and mild joint effusion.  

VA MRI of the left knee in September 2005 showed normal 
medial and lateral menisci and collateral ligaments, intact 
anterior and posterior ligaments, and no joint effusion.

On VA outpatient treatment in December 2005, the Veteran 
complained of bilateral knee pain, left greater than right, 
which had lasted for 12 years.  He reported being told that 
he had patellofemoral pain syndrome.  He also reported that 
his bilateral knee pain was worse with running and he worked 
out regularly.  He had a neoprene sleeve for his knee.  
Physical examination of the knees showed crepitus in the left 
knee.  The assessment was patellofemoral pain syndrome in the 
knees, left greater than right.  

On VA examination in April 2006, the Veteran's complaints 
included right tibia and fibular impairment, patellofemoral 
pain syndrome in both knees, and bursitis in both knees and 
both ankles.  The Veteran stated that he had been diagnosed 
as having patellofemoral pain syndrome during boot camp.  He 
reported bilateral knee weakness, instability, stiffness, 
swelling, occasional giving way, a lack of endurance, and 
fatigability.  He also reported constant bilateral knee pain 
under his knee caps.  He lost about 1 day a month due to his 
bilateral knee pain.  He further reported bilateral ankle 
weakness, instability, swelling, giving way, and a lack of 
endurance.  His in-service right fibula fracture was noted.  
He reported intermittent right ankle pain "about 3 times a 
week lasting for 3 hours."  

Physical examination in April 2006 showed a normal gait.  The 
Veteran could ambulate without assistance and an ability to 
sit up from a supine position and transfer from a chair to 
the examination table "without major difficulties."  
Physical examination of the knees showed no edema, effusion, 
mild weakness, and no tenderness, redness, heat, abnormal or 
guarding movement.  There was slight bilateral knee 
subluxation without locking pain, joint effusion, or 
crepitus.  There was no ankylosis.  Range of motion testing 
of the knees was normal with flexion to 140 degrees and 
extension to 0 degrees without pain, fatigue, weakness, lack 
of endurance, or incoordination in each knee.  The VA 
examiner noted that, after repetitive use, the Veteran would 
experience about 10 degrees additional limitation of motion 
in each knee because repetitive use caused increased knee 
joint strain.  Physical examination of the tibia and fibula 
was normal bilaterally.  Physical examination of the ankles 
showed no edema, effusion, weakness, tenderness, redness, 
heat, abnormal movement, guarding, subluxation, or ankylosis.  
Range of motion testing of the right ankle showed 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees 
without pain, fatigue, weakness, lack of endurance, or 
incoordination.  The VA examiner noted that the Veteran would 
experience pain, fatigue, weakness, lack of endurance, and 
incoordination at the end of the normal range of motion in 
the right ankle but could not express this in terms of 
additional degrees of lost motion.  X-rays had no significant 
findings except for small lucencies in the right distal 
fibula which suggested previous internal fixation 
abnormalities.  The diagnoses included patellofemoral pain 
syndrome of the bilateral knee with persistent symptoms, 
bursitis of the bilateral knees and ankles, and tibia and 
fibula impairment.

On VA outpatient treatment in August 2006, the Veteran's 
complaints included bilateral knee pain, left greater than 
right.  The assessment included patellofemoral pain syndrome 
in the bilateral knees, left greater than right.

On VA general medical examination in May 2007, the Veteran's 
complaints included right heel plantar fasciitis, right 
Achilles bursitis, and chronic right ankle pain.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran's in-service surgery 
was noted.  The Veteran denied any swelling, heat, or 
redness.  He reported stiffness, fatigability, weakness, and 
a lack of endurance.  He also noted weekly flare-ups of pain 
which lasted between 30 minutes and 1 hour.  Physical 
examination of the right foot showed no painful motion, 
swelling, tenderness, instability, weakness, or abnormal 
weight bearing.  There was normal Achilles alignment with no 
pain or spasm on manipulation.  There also was mild 
pronation.  X-rays of the right foot showed a post-traumatic 
deformity versus post-surgical changes involving the distal 
fibula.  It was noted that the Veteran was employed as a VA 
police officer full-time and had lost less than 1 week of 
work in the past year due to low back pain.  The diagnosis 
was right heel plantar fasciitis, currently in remission, 
with no pain on full range of motion and after repetitive 
flexion/extension, and no weakened movements, excess 
fatigability, or incoordination.

On VA joints examination in May 2007, the Veteran's 
complaints included bilateral knee pain, left greater than 
right, since boot camp 12 years earlier.  The Veteran wore an 
open patella knee brace with lateral and medical supports.  
He reported bilateral knee giving way, instability, pain, 
stiffness, weakness, and left knee locking.  Physical 
examination showed a normal gait with no evidence of abnormal 
weight bearing.  X-rays of the knees showed no evidence of 
definitive abnormalities.  The diagnoses included bilateral 
knee patellofemoral pain syndrome.  In a September 2007 
addendum to this examination report, it was noted that the 
Veteran's right knee flexion was from 0 to 140 degrees of 
without pain, right knee extension was to 0 degrees without 
pain, left knee flexion was from 0 to 140 degrees without 
pain, and left knee extension was to 0 degrees without pain.

On VA outpatient treatment in December 2007, the Veteran 
reported that, although he had experienced knee pain "a 
couple of months ago," it was "almost gone."  The 
assessment included patellofemoral pain syndrome in the 
bilateral knees, left greater than right.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
prior to December 9, 2003, and for an initial rating greater 
than 10 percent thereafter, for right knee patellofemoral 
pain syndrome.  Prior to December 9, 2003, the Veteran's 
service-connected right knee patellofemoral pain syndrome was 
not compensably disabling.  The Veteran's service treatment 
records show that he experienced right knee pain in December 
1998.  He was diagnosed as having right knee pain in May 1999 
when physical examination showed no deformities and only 
slight patellar grinding without tenderness to palpation.  
The Veteran was diagnosed as having right knee pain without 
ligamentous instability or meniscal injury and suspect 
patellofemoral pain syndrome in July 1999.  The Veteran was 
diagnosed as having patellofemoral pain syndrome of the right 
knee at his separation physical examination in October 1999.  
VA examination that same month showed a full range of right 
knee motion without pain, weakness, fatigue, instability, or 
lack of endurance.  The VA examiner diagnosed patellofemoral 
pain syndrome in remission.  These results appear to be the 
basis for the initial zero percent rating assigned for the 
Veteran's service-connected patellofemoral pain syndrome of 
the right knee.  See 38 C.F.R. § 4.71a, DC 5257-5260 (2009).  

VA outpatient treatment in April 2000 showed a full range of 
right knee motion with crepitus.  The diagnosis was post-
traumatic osteoarthritis.  The Veteran's right knee x-rays 
were negative in May 2002.  Absent objective evidence showing 
at least slight right knee impairment or right knee flexion 
limited to 60 degrees or less (i.e., a 10 percent rating 
under DC 5257-5260), the Board finds that the criteria for an 
initial compensable rating prior to December 9, 2003, for 
patellofemoral pain syndrome of the right knee have not been 
met.  Id.  Moreover, in reaching this conclusion, the 
Veteran's own statements have been considered.  However, 
while he is competent to report his knee symptomatology, to 
the extent that his statements reflect a disability picture 
commensurate with a compensable rating, they are outweighed 
by the more probative objective medical findings previously 
discussed.   

The Veteran also is not entitled to an initial rating greater 
than 10 percent for patellofemoral pain syndrome of the right 
knee effective December 9, 2003.  As noted elsewhere, the 
Veteran was on active duty from January to November 2003; his 
initial zero percent rating for service-connected 
patellofemoral pain syndrome of the right knee was 
discontinued during that period.  On VA MRI of the right knee 
in August 2005, there was mild myxoid degeneration of the 
posterior horn of the medial meniscus without evidence of a 
frank tear and mild joint effusion.

On VA examination in April 2006, the Veteran's complaints 
included right knee patellofemoral pain syndrome.  He 
reported experiencing right knee weakness, instability, 
stiffness, swelling, occasional giving way, a lack of 
endurance, and fatigability.  He also reported experiencing 
constant right knee pain under his knee cap.  He lost about 
1 day a month due to his bilateral knee pain.  Physical 
examination showed a normal gait, he could ambulate without 
assistance and an ability to sit up from a supine position 
and transfer from a chair to the examination table "without 
major difficulties."  Physical examination of the right knee 
showed no edema, effusion, mild weakness, and no tenderness, 
redness, heat, abnormal or guarding movement.  There was 
slight right knee subluxation without locking pain, joint 
effusion, or crepitus.  There was no ankylosis.  Range of 
motion testing of the right knee was normal with flexion to 
140 degrees and extension to 0 degrees without pain, fatigue, 
weakness, lack of endurance, or incoordination in each knee.  
The VA examiner noted that, after repetitive use, the Veteran 
would experience about 10 degrees additional limitation of 
motion in the knee because repetitive use caused increased 
knee joint strain.  X-rays had no significant findings.  The 
diagnoses included patellofemoral pain syndrome of the 
bilateral knee with persistent symptoms.  The slight knee 
subluxation without locking pain, joint effusion, or crepitus 
seen on VA examination in April 2006 appears to be the basis 
for the higher initial 10 percent rating assigned effective 
December 9, 2003, for service-connected patellofemoral pain 
syndrome of the right knee.  Id.

On VA joints examination in May 2007, the Veteran's 
complaints included right knee pain.  The Veteran wore an 
open patella knee brace with lateral and medical supports.  
He reported experiencing right knee giving way, instability, 
pain, stiffness, and weakness.  Physical examination showed a 
normal gait with no evidence of abnormal weight bearing.  X-
rays showed no evidence of definitive abnormalities.  The 
diagnoses included bilateral knee patellofemoral pain 
syndrome.  In a September 2007 addendum to this examination 
report, it was noted that the Veteran's right knee flexion 
was from 0 to 140 degrees of without pain and right knee 
extension was to 0 degrees without pain.  Absent objective 
evidence showing more than slight knee impairment or flexion 
limited to 30 degrees or less (i.e., at least a 20 percent 
rating under DC 5257-5260), the Board finds that the criteria 
for an initial rating greater than 10 percent effective 
December 9, 2003, for patellofemoral pain syndrome of the 
right knee also is not warranted.  Moreover, in reaching this 
conclusion, the Veteran's own statements have been 
considered.  However, while he is competent to report his 
knee symptomatology, to the extent that his statements 
reflect a disability picture commensurate with the next-
higher, they are outweighed by the more probative objective 
medical findings previously discussed.   

The Veteran also is not entitled to a separate rating for his 
right knee disability based on limited extension.  See 
38 C.F.R. § 4.71a, DC 5261 (2009).  The Veteran repeatedly 
had a full range of right knee motion as seen on VA 
examinations in October 1999 (just prior to his separation 
from active service), April 2006, and in May 2007.  The Board 
notes that the VA examiner concluded in April 2006 that the 
Veteran would experience a loss of 10 degrees of additional 
motion on repetitive use of the right knee.  However, even 
considering such additional loss of motion, the record still 
fails to demonstrate loss of both flexion and extension to a 
compensable degree such as to enable assignment of separate 
ratings pursuant to GC 9-2004.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for an initial compensable 
rating prior to December 9, 2003, and for an initial rating 
greater than 10 percent thereafter, for patellofemoral pain 
syndrome of the left knee.  Prior to December 9, 2003, the 
Veteran's service-connected left knee patellofemoral pain 
syndrome was not compensably disabling.  

VA examination in October 1999 showed a full range of motion 
without pain, fatigue, weakness, instability, or lack of 
endurance.  The Veteran was diagnosed as having 
patellofemoral pain syndrome of the left knee, in remission.  
These results appear to be the basis for the initial zero 
percent rating assigned for the Veteran's service-connected 
patellofemoral pain syndrome of the left knee.  See 38 C.F.R. 
§ 4.71a, DC 5257-5260 (2009).

VA outpatient treatment in April 2000 showed a full range of 
left knee motion without crepitus.  The Veteran was diagnosed 
as having post-traumatic osteoarthritis.  X-rays of the left 
knee in May 2002 showed no acute disease.  Absent objective 
evidence showing at least slight left knee impairment or left 
knee flexion limited to 60 degrees or less (i.e., a 
10 percent rating under DC 5257-5260), the Board finds that 
the criteria for an initial compensable rating prior to 
December 9, 2003, for patellofemoral pain syndrome of the 
left knee have not been met.  Id.  Moreover, in reaching this 
conclusion, the Veteran's own statements have been 
considered.  However, while he is competent to report his 
knee symptomatology, to the extent that his statements 
reflect a disability picture commensurate with the next-
higher rating, they are outweighed by the more probative 
objective medical findings previously discussed.   

The Veteran also is not entitled to an initial rating in 
excess of 10 percent for patellofemoral pain syndrome of the 
left knee effective December 9, 2003.  As noted elsewhere, 
the Veteran was on active duty from January to November 2003; 
his initial zero percent rating for patellofemoral pain 
syndrome of the left knee was discontinued during that 
period.  VA MRI of the left knee in August 2005 showed normal 
ligaments and no joint effusion.  VA outpatient treatment in 
December 2005 showed left knee crepitus.  The Veteran was 
diagnosed as having patellofemoral pain syndrome, left knee 
greater than right knee.

On VA examination in April 2006, the Veteran reported 
experiencing left knee weakness, instability, stiffness, 
swelling, occasional giving way, a lack of endurance, and 
fatigability.  He also reported experiencing constant left 
knee pain under his knee cap.  He lost about 1 day a month 
due to his knee pain.  Physical examination showed a normal 
gait, he could ambulate without assistance and an ability to 
sit up from a supine position and transfer from a chair to 
the examination table "without major difficulties."  
Physical examination of the left knee showed no edema, 
effusion, mild weakness, and no tenderness, redness, heat, 
abnormal or guarding movement.  There also was slight left 
knee subluxation without locking pain, joint effusion, or 
crepitus.  There also was no ankylosis.  Range of motion 
testing of the left knee was normal with flexion to 
140 degrees and extension to 0 degrees without pain, fatigue, 
weakness, lack of endurance, or incoordination in each knee.  
The VA examiner noted that, after repetitive use, the Veteran 
would experience about 10 degrees additional limitation of 
motion in the left knee because repetitive use caused 
increased knee joint strain.  X-rays had no significant 
findings.  The diagnoses included patellofemoral pain 
syndrome of the left knee with persistent symptoms. The 
slight knee subluxation seen on VA examination in April 2006 
appears to be the basis for the higher initial 10 percent 
rating assigned effective December 9, 2003, for service-
connected patellofemoral pain syndrome of the left knee.  Id.

On VA joints examination in May 2007, the Veteran's 
complaints included bilateral knee pain, left greater than 
right, since boot camp 12 years earlier.  The Veteran wore an 
open patella knee brace with lateral and medical supports.  
He reported left knee giving way, instability, pain, 
stiffness, weakness, and locking.  Physical examination 
showed a normal gait with no evidence of abnormal weight 
bearing.  X-rays of the knees showed no evidence of 
definitive abnormalities.  The diagnoses included bilateral 
knee patellofemoral pain syndrome.  In a September 2007 
addendum to this examination report, it was noted that the 
Veteran's left knee flexion was from 0 to 140 degrees without 
pain and left knee extension was to 0 degrees without pain.  
Absent objective evidence showing more than slight knee 
impairment or flexion limited to 30 degrees or less (i.e., at 
least a 20 percent rating under DC 5257-5260), the Board 
finds that the criteria for an initial rating greater than 
10 percent effective December 9, 2003, for patellofemoral 
pain syndrome of the left knee also is not warranted.  Id. 
Moreover, in reaching this conclusion, the Veteran's own 
statements have been considered.  However, while he is 
competent to report his knee symptomatology, to the extent 
that his statements reflect a disability picture commensurate 
with the next-higher rating, they are outweighed by the more 
probative objective medical findings previously discussed.   

The Veteran also is not entitled to a separate rating for his 
left knee disability based on limited extension.  See 
38 C.F.R. § 4.71a, DC 5261 (2009).  The Veteran repeatedly 
had a full range of left knee motion as seen on VA 
examinations in October 1999 (just prior to his separation 
from active service), April 2006, and in May 2007.  The Board 
notes that the VA examiner concluded in April 2006 that the 
Veteran would experience a loss of 10 degrees of additional 
motion on repetitive use of the left knee.  However, even 
considering such additional loss of motion, the record still 
fails to demonstrate loss of both flexion and extension to a 
compensable degree such as to enable assignment of separate 
ratings pursuant to GC 9-2004.

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim for an initial 
compensable rating for right heel plantar fasciitis with 
Achilles bursitis.  The medical evidence shows that the 
Veteran's service-connected right heel plantar fasciitis with 
Achilles bursitis was not compensably disabling at any time 
during this appeal, as discussed below.  

VA examination in October 1999 showed no evidence of plantar 
fasciitis or Achilles bursitis.  The Veteran was diagnosed as 
having right Achilles bursitis/right heel plantar fasciitis 
in remission.  Thereafter, on VA examination in May 2007, 
physical examination revealed no painful motion or tenderness 
to palpation in the right heel, a normal Achilles alignment 
without pain or spasm on manipulation, and only mild 
pronation.  The Veteran again was diagnosed as having right 
heel plantar fasciitis in remission.  Absent x-ray evidence 
of degenerative arthritis involving 2 or more major joints or 
2 or more minor joint groups, the Board finds that the 
criteria for an initial compensable rating for the Veteran's 
service-connected right heel plantar fasciitis with Achilles 
bursitis are not met.  Id.

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim for an initial 
compensable rating for status-post ORIF of right distal 
fibula fracture with residual scar.  The medical evidence 
shows that the Veteran's service-connected status-post ORIF 
of right distal fibula fracture with residual scar was not 
compensably disabling at any time during this appeal.  His 
service treatment records show that he had ORIF surgery in 
November 1996 following an in-service right ankle fracture.  
Outpatient treatment in December 1996 showed no tenderness to 
palpation and only mild swelling.  X-rays in February 1997 
showed a healed right ankle fracture status-post ORIF.  It 
was noted that the Veteran's right ankle fracture status-post 
ORIF was "progressing well."  After x-rays in March 1999 
showed a healed fracture with retained hardware, the surgical 
hardware from the Veteran's ORIF was removed from his right 
ankle.  VA examination in October 1999 showed a well-healed, 
non-tender, non-disfiguring right ankle scar which was not 
limiting in the Veteran's activities of daily living.  The 
Veteran also had 15 degrees of right ankle dorsiflexion and 
45 degrees of right ankle plantar flexion.  It appears that 
these results are the basis for the zero percent rating 
initially assigned for service-connected status-post ORIF of 
right distal fibula fracture with residual scar.  See 
38 C.F.R. § 4.71a, DC 5299-5262 (2009).  

X-rays of the Veteran's right ankle in June 2000 showed a 
healed fracture in the distal fibula.  X-rays taken in June 
2006 showed no obvious recent fracture in the right distal 
fibula.  VA examination in April 2006 showed a normal fibula 
and a full range of motion with pain at the end points 
(although the VA examiner was unable to express the 
additional limitation of motion in degrees).  X-rays showed 
small lucencies in the right distal fibula suggesting prior 
abnormalities.  Finally, VA examination in May 2007 showed a 
right foot without pain, tenderness to palpation, 
instability, weakness, or abnormal weight bearing.  X-rays 
showed post-traumatic deformities versus post-surgical 
changes in the right distal fibula.  Absent evidence of tibia 
and fibula impairment with at least slight ankle impairment, 
the Board finds that the criteria for an initial compensable 
rating for the Veteran's service-connected status-post ORIF 
of right distal fibula fracture with residual scar are not 
met.  Id.

The evidence of record from the day the Veteran filed these 
claims to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected patellofemoral pain syndrome of the right 
knee, patellofemoral pain syndrome of the left knee, right 
heel plantar fasciitis with Achilles bursitis, or status-post 
ORIF right distal fibula fracture with residuals scar at any 
other time within the appeal period.

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) 
has been considered.  It appears that the Veteran currently 
is employed full-time as a VA police officer.  On VA 
examination in April 2006, the Veteran reported losing about 
1 day a month due to his service-connected bilateral knee 
disabilities.  On VA general medical examination in May 2007, 
the Veteran reported losing less than 1 week of work in the 
past year due to low back pain.  As noted above, service 
connection is not warranted for a lumbosacral spine 
disability.  The Veteran did not report in May 2007, and the 
VA examiner did not indicate, that he had lost any work time 
due to his service-connected disabilities.  The Veteran 
reported instead in May 2007 that, when he experienced flare-
ups of pain at work, he took breaks of 15 minutes until the 
pain resolved.  On VA joints examination in May 2007, the 
Veteran stated that, during flare-ups of pain, he sat and 
rested or drove in his patrol car for several hours.  He also 
stated that, while on Reserve duty, he was put on modified 
duty for up to 24 hours during flare-ups of pain.  Thus, the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2009).  In this regard, the Board finds 
that there has been no showing by the Veteran that his 
service-connected disabilities have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).



						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a lumbosacral spine 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to an initial compensable rating prior to 
December 9, 2003, and an initial rating greater than 
10 percent thereafter, for patellofemoral pain syndrome of 
the right knee is denied.

Entitlement to an initial compensable rating prior to 
December 9, 2003, and an initial rating greater than 
10 percent thereafter, for patellofemoral pain syndrome of 
the left knee is denied.

Entitlement to an initial compensable rating for right heel 
plantar fasciitis with Achilles bursitis is denied.

Entitlement to an initial compensable rating for status-post 
ORIF of right distal fibula fracture with residual scar is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


